Citation Nr: 1230866	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-02 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension (SMP) benefits based on the need for regular aid and attendance (A&A) or on housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1963 to July 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his January 2009 VA Form 9 (Substantive Appeal), the Veteran requested a hearing before the Board.  In August 2010 correspondence, the Veteran was advised that a Travel Board hearing for his case was scheduled for October 26, 2010.  In a statement received by the RO on October 18, 2010, the Veteran reported that he was unable to attend the scheduled hearing due to preparations for knee replacement surgery.  The Veteran asked "that I be assisted with a new appointment preferably at a later time in order for me to be able to accommodate to what is being requested of me for this meeting."  Subsequently, on the date of the scheduled hearing, the Veteran's representative submitted an additional statement providing notice that "Veteran is not attending hearing.  Request cancellation."

The Board interprets the later statement from the Veteran's representative as providing additional notice that the Veteran was unable to attend the October 26, 2010 hearing.  Although it appears that the RO interpreted this statement as a complete withdrawal of the hearing request, the Board does not read this statement as revising or revoking the Veteran's prior clear written request for a rescheduling of the hearing for a later time (after his knee replacement surgery).

The RO did not respond to the Veteran's request to reschedule, which was received more than a week prior to the October 2010 Travel Board hearing date; this lack of response is a due process violation, as the Veteran did not at any time withdraw his hearing request.  The Veteran is entitled to a hearing on appeal (38 C.F.R. § 20.700), and his request must be honored.

As Travel Board and videoconference hearings are scheduled by the RO, the case must be remanded for such action.

Accordingly, the case is REMANDED for the following action:

Arrangements should be made for the Veteran to be scheduled for a personal hearing before a traveling Veteran's Law Judge at the St. Petersburg, Florida RO or, in the alternative if he so desires, a videoconference hearing before the Board. Notice of such hearing should be mailed to him at his current mailing address.  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

